725 N.W.2d 664 (2007)
Traci WEBBER, Personal Representative of the Estate of Janie L. Webber, Deceased, Plaintiff-Appellee,
v.
George HILBORN, and Hilborn & Hilborn, P.C., Defendants-Appellants.
Docket No. 132174. COA No. 267582.
Supreme Court of Michigan.
January 19, 2007.
On order of the Court, the application for leave to appeal the August 17, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Court of Appeals erred in holding that plaintiff adequately stated a prima facie case of legal malpractice, in light of the observation in Charles Reinhart Co. v. Winiemko, 444 Mich. 579, 585-586, 513 N.W.2d 773 (1994), that "a plaintiff `must show that but for the attorney's alleged malpractice, he would have been successful in the underlying suit;'" and, if so, whether it is necessary to remand this case to the trial court for a determination of whether further amendment of the complaint to allege proximate cause would be futile. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.